Tilson, Judge:
The five appeals listed above have been submitted for decision upon a stipulation to the effect that the price or market value at the date of exportation of the merchandise involved herein at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China for export to the United States, in usual wholesale quantities and in the ordinary course of trade, including all charges, costs, and expenses specified in section 402 (d) of the Tariff Act of 1930 are the values found by the appraiser, less any amount added under duress.
On the established facts, I find and hold the proper dutiable export value of the merchandise covered by said appeals to be the values found by the appraiser, less any amount added under ¡duress. Judgment will be rendered accordingly.